DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to for missing the “period” at the end of the sentence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janson (6,408,725).

    PNG
    media_image1.png
    464
    431
    media_image1.png
    Greyscale
Janson discloses all of the limitations of claim 1, i.e., a multi-purpose tool Fig. 1, partially shown here, comprising a first handle 16; a second handle 18; and a laminated plier jaw assembly Fig. 9A coupled to the first handle and the second handle, the laminated plier jaw assembly comprising a first outer layer 160 or defined by lever 46 defining a first aperture 109, or slot 114,  Fig. 4D, 08:60-64 or Fig. 5C; a second outer layer 164 defining a second aperture 109, Fig. 4D, 08:60-64; an inner layer 162 positioned between and coupled to the first outer layer and the second outer layer Fig. 9A, the inner layer defining a slot 104, 106, Fig. 4A, 08:60-64 having a 
    PNG
    media_image2.png
    355
    356
    media_image2.png
    Greyscale
narrow portion 108 positioned between a first wide portion 104 and a second wide portion 106; and a pin 48 extending at least partially through the first aperture, the second aperture, and the slot, wherein the first outer layer, the second outer layer, and the inner layer cooperate to define a pair of jaws that rotate relative to one another about an axis of rotation Figs. 4A-4D, wherein the jaws are selectively reconfigurable between a small jaw spacing Fig. 4B configuration where the pin extends through the first wide portion of the slot and a large jaw spacing Fig. 4C configuration where the pin extends through the second wide portion of the slot.
Regarding claim 2, PA (prior art, Janson) meets the limitations, i.e., the multi-purpose tool of claim 1, wherein the pin 48 includes a flattened section 86 defining a pair of flat surfaces Fig. 5B, wherein the pin is configured to pass through the narrow portion when the flat surfaces are aligned with the narrow portion, and wherein the pin is prevented from passing through the narrow portion when the flat surfaces are not aligned with the narrow portion.
Regarding claim 3, PA meets the limitations, i.e., the multi-purpose tool of claim 2, wherein the first aperture is a slot 114, Fig. 5C first outer layer defined by lever 46, Figs. 1 and 9A, wherein the pin is configured to both (a) rotate relative to the slot and (b) translate along a length of the slot.
Regarding claim 4, PA meets the limitations, i.e., the multi-purpose tool of claim 3, wherein the pin 48 includes a fixed section threaded portion extending at least partially through the second aperture, and wherein the fixed section and the second aperture are correspondingly shaped to limit rotation of the pin relative to the second aperture about the axis of rotation.
Regarding claim 5, PA meets the limitations, i.e., the multi-purpose tool of claim 4, wherein the inner layer 162 is a first inner layer, wherein the laminated plier jaw assembly further includes a second inner layer 162, Fig. 9A positioned between and coupled to the first outer layer and the second outer layer, wherein the second inner layer defines a third aperture allowing for pin 166 and 48, and wherein the pin extends at least partially through the third aperture.
Regarding claim 6, PA meets the limitations, i.e., the multi-purpose tool of claim 5, wherein the flattened section of the pin extends at least partially through the third aperture Fig. 4A-5C, and wherein the third aperture and the flattened section are correspondingly shaped to limit rotation of the pin relative to the second aperture about the axis of rotation.
Regarding claim 7, PA meets the limitations, i.e., the multi-purpose tool of claim 6, wherein the laminated plier jaw assembly further comprises at least one third outer layer first outer layer defined by partial layer 46, with third outer layer defined by 160 adjacent to 46 positioned outside of the first outer layer and the second outer layer.
Regarding claim 8, PA meets the limitations, i.e., the multi-purpose tool of claim 6, wherein the laminated plier jaw assembly further comprises at least one third inner layer 162, Fig. 9A positioned between the first outer layer and the second outer layer.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bares (6,145,418).
Bares discloses all of the limitations of claim 10, i.e., a laminated plier jaw assembly, comprising a first jaw 6
    PNG
    media_image8.png
    771
    342
    media_image8.png
    Greyscale
2 including a first jaw plate 38 and a second jaw plate 34/21, 92-105 fixedly coupled to one another; a second jaw 61 including a third jaw plate 37/21 and a fourth jaw plate 33, 68-85 fixedly coupled to one another, the third jaw plate and the fourth jaw plate each defining a slot hole 44a-44c; and a pin 23 fixedly coupled to the first jaw plate and extending through the slots to pivotally couple the jaws to one another, wherein the third jaw plate 37/21 is positioned between the first jaw plate 38 and the second jaw plate 34/21, and wherein the second jaw plate 34/21 is positioned between the third jaw 37/21 plate and the fourth jaw plate 33.
Regarding claim 11, PA (prior art, Bares) meets the limitations, i.e., the laminated plier jaw assembly of claim 10, wherein the first jaw plate includes a first main jaw plate 68-85 (38) and a first secondary jaw plate 92-105 (34/21), the first secondary jaw plate being fixedly coupled to the third jaw plate via pin 23, and wherein the first main jaw plate defines a first plurality of teeth 74, Fig. 8 and the first secondary jaw plate 92-105 defines a second plurality of teeth 93, the first plurality of teeth extending toward the first secondary jaw plate and the second plurality of teeth extending toward the first main jaw plate.
Regarding claim 12, PA meets the limitations, i.e., the laminated plier jaw assembly of claim 11, wherein the first secondary jaw plate 92-105 is further defined by a flange 106 covering the nose extending away from the first secondary jaw plate and at least partially surrounding an outer surface of the third jaw plate 37, Figs. 9 and 10.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oetiker (4,754,668).

    PNG
    media_image9.png
    390
    384
    media_image9.png
    Greyscale
Oetiker discloses all of the limitations of claim 10, i.e., a plier jaw assembly, comprising: a first laminated jaw, comprising: a first plate 20 (8) defining a gripping profile @24; and a second plate 30 fixedly coupled to the first plate via 23, 33, 34, the second plate including a flange 44 at least partially overhanging the first plate Fig. 6; and a second jaw inner 30 pivotally coupled to the first laminated jaw via lower 20, wherein the first laminated jaw 20, 20, upper 30 and the second jaw inner 30 are selectively repositionable relative to one another between a fully open position and a fully closed position Figs. 13-14.
Regarding claim 17, PA (prior art, Oetiker) meets the limitations, i.e., the plier jaw assembly of claim 16, wherein the first plate 20 is an inner plate, the flange 40 is a first flange, and the second plate 30 is a first outer plate Fig. 6, upper, wherein the first laminated jaw further comprises a second outer plate defined by lower 20 fixedly coupled to the first outer plate upper 30, wherein the inner plate middle 20 is positioned between the first outer plate upper 30 and the second outer plate lower 20, and wherein the second outer plate lower 20 includes a second flange defined by lower 40 extending toward the first flange guide 40 Fig. 2.
Regarding claim 19, PA meets the limitations, i.e., the plier jaw assembly of claim 17, wherein the inner plate middle 20 defines a first blade 24, wherein the second jaw defines a second blade nose inner 30, and wherein the first blade and the second blade are positioned adjacent one another when the first laminated jaw and the second jaw are in the fully closed position Fig. 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-8, in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Janson in view of Gustafson et al. (5,904,078 “Gustafson”).
Janson meets all of the limitations of claim 3, as described above, however in the alternative and in order to expedite the prosecution except for disclosing a slot in the outer layer defined by 164 of Fig. 9A.

    PNG
    media_image10.png
    305
    236
    media_image10.png
    Greyscale
Gustafson teaches slip-joint pliers having a slot opening 40, Fig. 2 and part-circular end portions opening 60, Fig. 4. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Janson with the slip-joint as taught by Gustafson as an alternative means of achieving the same results with an improved hand tool.
Regarding claims 3-8, PA (prior art, Janson modified by Gustafson) meets the limitations, as described above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janson in view of Oetiker (4,754,668).

    PNG
    media_image9.png
    390
    384
    media_image9.png
    Greyscale
Janson meets all of the limitations of claim 9, as described above, however in the alternative and in order to expedite the prosecution except for the first outer layer to include a flange extending toward the second outer layer, and wherein the flange at least partially overhangs the inner layer.
 Oetiker teaches laminated pliers having an outer layer 30 comprising a flange 34, 44 extending toward a second layer Fig. 6. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Janson with the guide extension as taught by Oetiker to assure correct application.

Allowable Subject Matter
Claims 13-15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Steel et al. flange 87 and Wrigley et al. 59 notch and projection locking feature are cited to show related inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
October 22, 2022						Primary Examiner, Art Unit 3723